Citation Nr: 0303163	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for spondylolisthesis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION
 
The appellant served on active duty for training from August 
1964 to February 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1979 administrative decision 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for spinal stress.

In September 1981 the appellant testified at a hearing before 
the RO, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  Congenital spondylolisthesis is a developmental defect.

2.  The appellant did not suffer a superimposed injury or 
disease upon his spondylolisthesis during service.


CONCLUSION OF LAW

Congenital spondylolisthesis is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(c), 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 1979 letter to the appellant, the RO stated that the 
appellant must submit evidence to show that his condition was 
incurred in or aggravated by service and that the condition 
still existed.  A March 2002 letter also informed the 
appellant that for service connected compensation benefits, 
the appellant must provide evidence showing that the 
appellant sustained an injury in military service or had a 
disease that began or was made worse during military service, 
that the appellant had a current physical or mental 
disability, and that there was a relationship between the 
appellant's current disability and an injury, disease, or 
event in service.  The text of the regulation pertaining to 
service connection, 38 C.F.R. § 3.303, was included in the 
April 2002 supplemental statement of the case.

Second, VA has a duty to inform the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a March 2002 letter, the RO indicated that it 
would help the appellant obtain medical records, employment 
records, and records from other Federal agencies, but that it 
was the appellant's responsibility to make sure the records 
were received by the RO.  The RO also indicated that it would 
obtain the appellant's service medical records if the RO did 
not already have them, and that the RO would obtain other 
military service records if necessary.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the appellant's service medical 
records and the private treatment records that had been 
identified by the appellant.  The RO requested records from a 
private physician in March 2002, but the private physician 
stated that the records had been destroyed.  However, a copy 
of those records was already included in the claims file, 
having been received by the RO in January 1981.  The 
appellant has not identified any additional evidence that 
would aid in his claim for service connection for 
spondylolisthesis.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

The appellant's induction medical examination dated March 
1964 indicated that the appellant had had previous "back 
trouble."  The report indicated that the appellant had torn 
ligaments while lifting a heavy object at work in 1962.  The 
physician entered a diagnosis of "back trouble, appears to 
be negative.  No complications."

The service medical records indicated that the appellant was 
treated for low back syndrome in January 1965.  The physician 
prescribed medication, exercises, and hot packs.

The appellant's February 1965 separation examination 
indicated that clinical evaluation of the spine was normal.

In December 1978 the appellant filed a claim for service 
connection for spinal stress. 

In April 1979 the RO notified the appellant in an 
administrative decision that available records did not show 
that the appellant received treatment for spinal stress 
during service, nor was it recorded in the examination report 
at the time of discharge.  The RO stated that no further 
action could be taken on the claim unless the appellant 
submitted evidence to show that the condition was incurred in 
or aggravated by service and that the condition still 
existed.

The appellant submitted a letter to the RO in May 1979 and 
indicated that a private physician had examined the appellant 
and that this documentation had previously been submitted.

After receiving the appellant's service medical records, the 
RO issued a statement of the case which stated that service 
connection for spinal stress was denied on the basis that it 
existed prior to enlistment and was not aggravated by the 
appellant's period of active duty.  

In a February 1968 private treatment report, the examiner 
noted that the appellant indicated that he had had recurring 
discomfort in the low back for the past several years 
associated with activities that placed stress on the back.  
The examiner noted that there was no evidence of any acute 
abnormality but that there was some evidence of a slight 
increase in the lumbosacral angle.  The physician stated that 
the x-rays revealed evidence of a congenital defect in the 
pars interarticularis between L5 and S1 bilaterally with some 
anterior displacement of the fifth lumbar vertebra on the 
sacrum, known as congenital spondylolisthesis.  The physician 
entered a diagnosis of congenital spondylolisthesis at the 
lumbosacral joint with offset of the fifth lumbar vertebra on 
the sacrum.  The physician indicated that this diagnosis 
constituted a mechanically unstable low back and that 
difficulties of note in the future were anticipated when 
engaging in activities that place stress on the back.

In an April 1968 private treatment report, the physician 
stated that he had treated the appellant for spina bifida 
occulta S-1 and spondylolisthesia.  The physician indicated 
that the appellant was unable to participate in any military 
training activities that required bending, twisting, sitting, 
standing, walking, pushing, pulling with severe force, or 
heavy lifting.

A March 1979 employer's report of occupational injury 
indicated that the appellant was carrying large plastic chair 
mats when he felt pains in his lower back.  The doctor's 
report of work injury, also dated March 1979, indicated that 
there was lumbosacral strain, no pain on straight leg 
raising, deep tendon reflexes plus two equal bilaterally, 
motor and sensory intact, and minimal paravertebral spasm.  
The physician also indicated on the report that the appellant 
had a history of pre-existing spondylolisthesis.  The 
physician recommended no lifting over 25 pounds.

At a September 1981 hearing before a Rating Board, the 
appellant stated that he was injured while on active duty for 
training.  He stated that he was lifting a rifle when 
something slipped and fell on him, and that he subsequently 
went to the infirmary.  The appellant also stated that he had 
claimed back problems during his induction examination 
because he had pulled muscles in his upper back.  He stated 
that his upper back problems had disappeared prior to active 
duty for training and had not recurred.  He stated that his 
current problems had been with the lower back, ever since the 
injury he sustained while on active duty for training.  The 
appellant stated that among his current problems, he could 
not stand straight for any period of time, he could not carry 
his children, and it was difficult to get out of bed in the 
morning because he could not sit up straight.

After the September 1981 hearing, the RO issued a 
supplemental statement of the case and continued the prior 
denial of service connection for spinal stress.  The RO 
stated that the private medical records did not establish 
that chronic injury was incurred in or aggravated by active 
duty for training, and that the records indicated that the 
appellant had a congenital condition.  The RO stated that the 
evidence did not serve to establish entitlement to veteran's 
status as the result of injury during active duty for 
training.

An April 2002 supplemental statement of the case again denied 
service connection for spinal stress, stating that the 
evidence showed that spinal stress existed prior to service, 
and that in order to establish service connection by 
aggravation there must be objective evidence of worsening of 
a pre-existing condition.  The RO concluded that there was no 
record of treatment in service for spinal stress, and thus no 
evidence that the condition permanently worsened as a result 
of service.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  The United States will pay 
to any veteran thus disabled . . . compensation.  Id.  The 
term "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991).  "An individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status."  Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995).  

Congenital or developmental defects may not be service 
connected because they are not considered injuries or disease 
under VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9.  
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service-
connectable.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded, and congenital or hereditary 
diseases, for which service connection may be granted if 
initially manifested in or aggravated by service.  Id.  
Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a claim for service connection for spondylolisthesis.

The medical evidence showed that the appellant was diagnosed 
with spondylolisthesis in February 1968.  The examiner stated 
that the appellant had a "congenital defect" known as 
"congenital spondylolisthesis."  The Board notes that the 
examiner labeled the condition as a defect and not a disease.  
As noted above, there is no entitlement under the law for a 
congenital defect, as it is not a disease or injury within 
the meaning of the applicable legislation for compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Nor does the appellant warrant service connection for a 
superimposed disease or injury because there is no evidence 
that the appellant sustained a superimposed disease or injury 
during service.  Although in his service medical records it 
was noted that he was treated for lower back syndrome, this 
can not be considered a superimposed injury which aggravated 
his congenital spondylolisthesis.  To show aggravation of a 
preexisting condition, the evidence must indicate that there 
was an increase in severity of the disability during service.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups 
during service of a preexisting condition are not sufficient 
to be considered aggravation in service unless the underlying 
disorder, as contrasted to the symptoms of such disorder, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  The service medical records merely show that the 
appellant was treated one time for lower back syndrome.  The 
separation examination showed that the spine was normal and 
thus there is no evidence that the congenital 
spondylolisthesis was worsened by service.  Thus the Board 
finds that the evidence during service shows only a temporary 
flare-up which is insufficient to be considered aggravation 
under the law, and the medical record does not indicate that 
the appellant sustained any superimposed injury on his 
congenital spondylolisthesis while in service.  

Although the appellant stated that his back was injured in 
service by an object falling on him, the service medical 
records are silent as to any such mishap.  Even though the 
appellant has asserted that his congenital spondylolisthesis 
is the result of this injury in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medial etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

The Board notes that according to the April 1968 private 
treatment report, the appellant was treated for spina bifida 
occulta.  Spina bifida occulta is a developmental disorder 
for which benefits may not be granted, see Thibault v. Brown, 
5 Vet. App. 520, 522-23 (1993), and thus service connection 
cannot be granted for this disorder.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for spondylolisthesis, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for spondylolisthesis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

